Title: General Orders, 21 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Thursday Octr 21st 1779.
          Parole Thomas—  C. Signs Worster. Warren.
        
        The Honorable the Congress on the 14th instant have been pleased to pass an act, of which the following is an extract. Resolved—That the thanks of Congress be given to Major General Sullivan and the brave officers and soldiers under his command for effectually executing an important expedition against such of the Indian Nations, as encouraged by the councils and conducted by the officers of his britannic Majesty had perfidiously waged an unprovoked & cruel war against these United-States—laid waste many of their defenceless towns and with savage barbarity slaughtered the Inhabitants thereof.
      